Exhibit 10.1

TENET HEALTHCARE

2019 STOCK INCENTIVE PLAN

Tenet Healthcare Corporation (the “Company”), a Nevada corporation, hereby
establishes and adopts the following Tenet Healthcare 2019 Stock Incentive Plan
(as amended from time to time, the “Plan”).

 

1.

PURPOSE OF THE PLAN

The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as employees and
directors of the Company and its Subsidiaries who are expected to contribute to
the Company’s success and to achieve financial and strategic objectives which
will inure to the benefit of all stockholders of the Company through the
additional incentives inherent in the Awards hereunder. To the extent the Plan
is approved by the Company’s stockholders at its 2019 annual meeting of
stockholders, no new awards may be granted under the 2008 Plan (as defined
below) after such approval; however, any awards under the 2008 Plan that are
outstanding as of the date of such approval shall remain subject to the terms
and conditions of, and be governed by, the 2008 Plan.

 

2.

DEFINITIONS

 

  2.1

“2008 Plan” means the Sixth Amended and Restated Tenet Healthcare 2008 Stock
Incentive Plan, as the same may be amended.

 

  2.2

“Affiliate” means a corporation or other entity controlled by, controlling or
under common control with, the Company, or an entity that is otherwise closely
connected to the Company, as determined by the Committee.

 

  2.3

“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock Award,
Other Share-Based Award, Performance Award or any other right, interest or
option relating to Shares or cash granted pursuant to the provisions of the
Plan.

 

  2.4

“Award Agreement” shall mean any agreement, contract or other instrument or
document evidencing any Award hereunder, including through an electronic medium.

 

  2.5

“Board” shall mean the board of directors of the Company.

 

  2.6

“Cause” shall have the following meaning:

 

  (a)

When used in connection with a Qualifying Termination occurring during a
Participant’s Protection Period, the same meaning as set forth in
Section 2.1(f)(2) of the ESP, with the term “Participant” replacing the term
“Covered Executive” as used therein.

 

  (b)

When used in connection with a Qualifying Termination not occurring during a
Participant’s Protection Period:

 

  (i)

For any Participant who is a “Covered Executive” under the ESP, the same meaning
as set forth in Section 2.1(f)(1) of the ESP, with the term “Participant”
replacing the term “Covered Executive” as used therein.



--------------------------------------------------------------------------------

  (ii)

For any Participant who is not a “Covered Executive” under the ESP, “Cause”
shall mean a Participant’s:

 

  (A)

dishonesty;

 

  (B)

fraud;

 

  (C)

willful misconduct;

 

  (D)

breach of fiduciary duty;

 

  (E)

conflict of interest;

 

  (F)

commission of a felony;

 

  (G)

material failure or refusal to perform his or her job duties in accordance with
Company policies;

 

  (H)

a material violation of Company policy that causes harm to the Company or an
Affiliate;

 

  (I)

other wrongful conduct of a similar nature and degree; or

 

  (J)

sustained unsatisfactory performance which is not improved after the Participant
has been provided with a reasonable opportunity to improve his or her
performance in accordance with the Company’s standard policies and procedures.

 

  2.7

“Change in Control” shall means the occurrence of one of the following:

 

  (a)

A “change in the ownership of the Company” which will occur on the date that any
one person, or more than one person acting as a group within the meaning of
Section 409A of the Code, acquires, directly or indirectly, whether in a single
transaction or series of related transactions, ownership of stock in the Company
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of the Company (“Ownership Control”). However, if any one person or more
than one person acting as a group, has previously acquired ownership of more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Company, the acquisition of additional stock by the same person
or persons will not be considered a “change in the ownership of the

 

2



--------------------------------------------------------------------------------

  Company” (or to cause a “change in the effective control of the Company”
within the meaning of Section 2.7(b) below). Further, an increase in the
effective percentage of stock owned by any one person, or persons acting as a
group, as a result of a transaction in which the Company acquires its stock in
exchange for cash or property will be treated as an acquisition of stock for
purposes of this paragraph; provided, that for purposes of this Section 2.7(a),
the following acquisitions of Company stock will not constitute a Change of
Control:

 

  (i)

any acquisition, whether in a single transaction or series of related
transactions, by any employee benefit plan (or related trust) sponsored or
maintained by the Company or an Affiliate which results in such employee benefit
plan obtaining “Ownership Control” of the Company;

 

  (ii)

any acquisition, whether in a single transaction or series of related
transactions, by the Company which results in the Company acquiring stock of the
Company representing “Ownership Control”; or

 

  (iii)

any acquisition, whether in a single transaction or series of related
transactions, after which those persons who were owners of the Company’s stock
immediately before such transaction(s) own more than fifty percent (50%) of the
total fair market value or total voting power of the stock of the Company (or if
after the consummation of such transaction(s) the Company (or another entity
into which the Company is merged into or otherwise combined, such the Company
does not survive such transaction(s)) is a direct or indirect subsidiary of
another entity which itself is not a subsidiary of an entity, then the more than
fifty percent (50%) ownership test shall be applied to the voting securities of
such other entity) in substantially the same percentages as their respective
ownership of the Company immediately before such transaction(s).

This Section 2.7(a) applies either when there is a transfer of the stock of the
Company (or issuance of stock) and stock in the Company remains outstanding
after the transaction or when there is a transfer of the stock of the Company
(including a merger or similar transaction) and stock in the Company does not
remain outstanding after the transaction.

 

  (b)

A “change in the effective control of the Company” which will occur on the date
that either (i) or (ii) occurs:

 

  (i)

any one person, or more than one person acting as a group within the meaning of
Section 409A of the Code, acquires (taking into consideration any prior
acquisitions during the twelve (12) month

 

3



--------------------------------------------------------------------------------

  period ending on the date of the most recent acquisition by such person or
persons), directly or indirectly, ownership of stock of the Company possessing
thirty-five percent (35%) or more of the total voting power of the stock of the
Company (not considering stock owned by such person or group before such twelve
(12) month period) (i.e., such person or group must acquire within a twelve
(12) month period stock possessing at least thirty-five percent (35%) of the
total voting power of the stock of the Company) (“Effective Control”), except
for (A) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or an Affiliate which results in such
employee benefit plan obtaining “Effective Control” of the Company or (B) any
acquisition by the Company. The occurrence of “Effective Control” under this
Section 2.7(b)(i) may be nullified by a vote of that number of the members of
the Board, that exceeds two-thirds (2/3) of the independent members of the
Board, which vote must occur before the time, if any, that a “change in the
effective control of the Company” has occurred under Section 2.7(b)(ii) below.
In the event of such a supermajority vote, such transaction or series of related
transactions shall not be treated as an event constituting “Effective Control.”
For avoidance of doubt, the Plan provides that in the event of the occurrence of
the acquisition of ownership of stock of the Company that reaches or exceeds the
thirty-five percent (35%) ownership threshold described above, if more than
two-thirds (2/3) of the independent members of the Board take action to resolve
that such an acquisition is not a “change in the effective control of the
Company” and a majority of the members of the Board have not been replaced as
provided under Section 2.7(b)(ii) below, then such Board action shall be final
and no “Effective Control” shall be deemed to have occurred for any purpose
under the Plan.

 

  (ii)

a majority of the members of the Board are replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election.

For purposes of a “change in the effective control of the Company,” if any one
person, or more than one person acting as a group, is considered to effectively
control the Company within the meaning of this Section 2.7(b), the acquisition
of additional control of the Company by the same person or persons is not
considered a “change in the effective control of the Company,” or to cause a
“change in the ownership of the Company” within the meaning of Section 2.7(a)
above.

 

  (c)

A sale, exchange, lease, disposition or other transfer of all or substantially
all of the assets of the Company.

 

4



--------------------------------------------------------------------------------

  (d)

A liquidation or dissolution of the Company that is approved by a majority of
the Company’s stockholders.

 

  2.8

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute and the regulations promulgated thereunder, as
it or they may be amended from time to time.

 

  2.9

“Committee” shall mean the Human Resources Committee of the Board or a
subcommittee thereof formed by the Human Resources Committee to act as the
Committee hereunder. The Committee shall consist of no fewer than two Directors,
each of whom is (i) a “Non- Employee Director” within the meaning of Rule 16b-3
of the Exchange Act and (ii) an “independent director” for purpose of the rules
and regulations of the New York Stock Exchange (or such other principal
securities exchange on which the Shares are traded).

 

  2.10

“Director” shall mean a non-employee member of the Board.

 

  2.11

“Effective Date” has the meaning specified in Section 13.14.

 

  2.12

“Employee” shall mean any employee of the Company or any Subsidiary and any
prospective employee conditioned upon, and effective not earlier than, such
person becoming an employee of the Company or any Subsidiary.

 

  2.13

“ESP” shall mean the Tenet Executive Severance Plan, as amended or restated from
time to time.

 

  2.14

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

  2.15

“Executive Officer” shall mean an officer of the Company within the meaning of
the rules under Section 16 of the Exchange Act.

 

  2.16

“Fair Market Value” shall mean, unless otherwise determined by the Committee
from time to time, the per Share closing price of the Shares as reported on the
New York Stock Exchange as of the relevant date (or if there were no reported
prices on such date, on the last preceding date on which the prices were
reported) or, if the Company is not then listed on the New York Stock Exchange,
on such other principal securities exchange on which the Shares are traded, and
if the Company is not listed on the New York Stock Exchange or any other
securities exchange, the Fair Market Value of Shares shall be determined by the
Committee in its sole discretion.

 

  2.17

“Good Reason” shall have the following meaning:

 

  (a)

When used in connection with a Qualifying Termination occurring during a
Participant’s Protection Period, the same meaning as set forth in
Section 2.1(x)(2) of the ESP.

 

5



--------------------------------------------------------------------------------

  (b)

When used in connection with a Qualifying Termination not occurring during a
Participant’s Protection Period, for any Participant who is a “Covered
Executive” under the ESP, the same meaning as set forth in Section 2.1(x)(1) of
the ESP. For the avoidance of doubt, a Participant who is not a “Covered
Executive” under the ESP shall not be eligible to claim “Good Reason” hereunder
with regard to any termination of employment occurring outside a Participant’s
Protection Period.

 

  (c)

For purposes of this Section 2.17, references to “Employer” in the ESP with
respect to any Participant means the Company or an Affiliate employing such
Participant and references to “Covered Executive” in the ESP mean the
Participant.

 

  2.18

“Option” shall mean any right granted to a Participant under the Plan allowing
such Participant to purchase Shares at such price or prices and during such
period or periods as the Committee shall determine.

 

  2.19

“Other Share-Based Award” shall have the meaning set forth in Section 8.1.

 

  2.20

“Participant” shall mean an Employee or Director who is selected by the
Committee to receive an Award under the Plan.

 

  2.21

“Payee” shall have the meaning set forth in Section 13.3.

 

  2.22

“Performance Award” shall mean any Award of Performance Cash or Performance
Share Units granted pursuant to Article 9.

 

  2.23

“Performance Cash” shall mean any cash incentives granted pursuant to Article 9
which will be paid to the Participant upon the achievement of such Performance
Criteria as the Committee shall establish.

 

  2.24

“Performance Criteria” shall have the meaning set forth in Section 10.1.

 

  2.25

“Performance Period” shall mean the period established by the Committee during
which any Performance Criteria specified by the Committee with respect to an
Award are to be measured.

 

  2.26

“Performance Share Unit” shall mean any grant pursuant to Article 9 of a unit
valued by reference to a designated number of Shares, which value will be paid
to the Participant upon achievement of such Performance Criteria as the
Committee shall establish.

 

  2.27

“Permitted Assignee” shall have the meaning set forth in Section 12.3.

 

  2.28

“Plan Administrator” shall mean the individual or committee appointed by the
Committee to handle the day-to-day administration of the Plan. If the Committee
does not appoint an individual or committee to serve as the Plan Administrator,
the Committee will be the Plan Administrator.

 

6



--------------------------------------------------------------------------------

  2.29

“Protection Period” shall mean:

 

  (a)

with respect to a Participant who is not a “Covered Executive” under the ESP,
the period beginning on the date of a Change in Control and ending twenty-four
(24) months following the occurrence of the Change in Control; and

 

  (b)

with respect to a Participant who is a “Covered Executive” under the ESP, the
same period as set forth in the ESP, and as it may be amended from time to time.

 

  2.30

“Qualifying Termination” means a Participant’s “separation from service” (within
the meaning of Section 409A of the Code) by reason of:

 

  (a)

the involuntary termination of a Participant’s employment by the Company (or
Subsidiary) without Cause, or

 

  (b)

the Participant’s resignation from the employment of the Company (or Subsidiary)
for Good Reason;

provided, however, that a Qualifying Termination will not occur by reason of the
divestiture of a Subsidiary or an Affiliate with respect to a Participant
employed by such Subsidiary or Affiliate who is offered a comparable position
with the purchaser and either declines or accepts such position (regardless of
whether the Participant accepts such position).

 

  2.31

“Restricted Stock” shall mean any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such other
restrictions as the Committee, in its sole discretion, may impose (including any
restriction on the right to vote such Share and the right to receive any
dividends), which restrictions may lapse separately or in combination at such
time or times, in installments or otherwise, as the Committee may deem
appropriate.

 

  2.32

“Restricted Stock Award” shall have the meaning set forth in Section 7.1.

 

  2.33

“Restricted Stock Unit” means an Award that is valued by reference to a Share,
which value may be paid to the Participant by delivery, as the Committee shall
determine, of cash, Shares, or any combination thereof, and that has such
restrictions as the Committee, in its sole discretion, may impose, including
without limitation, any restriction on the right to retain such Awards, to sell,
transfer, pledge or assign such Awards, which restrictions may lapse separately
or in combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

 

  2.34

“Restricted Stock Unit Award” shall have the meaning set forth in Section 7.1.

 

  2.35

“Shares” shall mean the shares of common stock of the Company, par value $0.05
per share. If there has been an adjustment pursuant to Section 12.2, the term
“Shares” shall also include any shares of stock or other securities that are
substituted for the common stock of the Company or into which the common stock
is adjusted pursuant to Section 12.2.

 

7



--------------------------------------------------------------------------------

  2.36

“Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Article 6.

 

  2.37

“Subsidiary” shall mean any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the relevant time each
of the corporations other than the last corporation in the unbroken chain owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in the chain.

 

  2.38

“Substitute Awards” shall mean Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, in each case by a company
acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines.

 

  2.39

“Vesting Period” shall have the meaning set forth in Section 7.1.

 

3.

SHARES SUBJECT TO THE PLAN

 

  3.1

Number of Shares.

 

  (a)

Subject to any adjustments provided for in Section 12.2 and the permitted
addbacks provided for in Section 3.1(b), the aggregate number of Shares
authorized for issuance under the Plan shall be equal to the sum of (i)
4,000,000 Shares, plus (ii) the number of Shares remaining available under the
2008 Plan as of the Effective Date, plus (iii) any Shares subject to outstanding
awards under the 2008 Plan that on or after the Effective Date are forfeited,
are cancelled, expire, or are settled in cash. Any Shares that are subject to
Awards of Options or Stock Appreciation Rights shall be counted against this
limit as one (1) Share for every one (1) Share issued and any Shares that are
subject to Awards other than Options or Stock Appreciation Rights shall be
counted against this limit as 1.65 Shares for every one (1) Share issued.
Similarly, any Shares that again become available for Awards under the Plan
pursuant to Section 3.1(a)(iii) or Section 3.1(b) shall be added to this limit
as (i) one (1) Share for every one (1) Share subject to Options or Stock
Appreciation Rights granted under the Plan or options or stock appreciation
rights granted under any Prior Plan, and (ii) as 1.65 Shares for every one
(1) Share subject to Awards other than Options or Stock Appreciation Rights
granted under the Plan or awards other than options or stock appreciation rights
granted under the 2008 Plan.

 

  (b)

If (i) any Shares subject to an Award are forfeited, cancelled or expire or
(ii) an Award is settled for cash (in whole or in part), the Shares subject to

 

8



--------------------------------------------------------------------------------

  such Award shall, to the extent of such forfeiture, cancellation, expiration
or cash settlement, remain available for issuance under the Plan. In the event
that withholding tax liabilities arising from an Award other than an Option or
Stock Appreciation Right or, after the Effective Date, an award other than an
option or stock appreciation right under the 2008 Plan are satisfied by the
tendering of Shares (either actually or by attestation) or by the withholding of
Shares by the Company, the Shares so tendered or withheld shall be added to the
Shares available for Awards under the Plan; provided, however, that Shares that
again become available for issuance under the Plan pursuant to the preceding
clause shall not increase the numbers of shares that may be granted under the
Plan in connection with “incentive stock options” under Section 5.7.

 

  (c)

Notwithstanding anything to the contrary contained herein, the following Shares
shall be counted against the limit set forth in Section 3.1(a) and shall not be
available for issuance under paragraph (a) of this Section: (A) Shares tendered
by the Participant or withheld by the Company in payment of the purchase price
of an Option, (B) Shares tendered by the Participant or withheld by the Company
to satisfy any tax withholding obligation with respect to an Option or Stock
Appreciation Right, (C) Shares subject to a Stock Appreciation Right that are
not issued in connection with the stock settlement of the Stock Appreciation
Right on exercise thereof, and (D) Shares reacquired by the Company on the open
market or otherwise using cash proceeds from the exercise of Options.

 

  (d)

Substitute Awards shall not reduce the Shares authorized for issuance under the
Plan. Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for issuance under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.

 

  (e)

No Award may be granted if the number of Shares to be delivered in connection
with such Award exceeds the number of Shares remaining available for issuance
under this Plan minus the number of Shares issuable in settlement of or related
to then-outstanding Awards. The Committee

 

9



--------------------------------------------------------------------------------

  may adopt reasonable counting procedures to ensure appropriate counting, avoid
double counting and make adjustments if the number of Shares actually issued
differs from the number of Shares previously counted in connection with an
Award.

 

  3.2

Character of Shares. Any Shares issued hereunder may consist, in whole or in
part, of authorized and unissued shares, treasury shares or shares purchased in
the open market or otherwise.

 

4.

ELIGIBILITY AND ADMINISTRATION

 

  4.1

Eligibility. Any Employee or Director shall be eligible to be selected by the
Committee as a Participant.

 

  4.2

Administration.

 

  (a)

The Plan shall be administered by the Committee. The Committee shall have full
power and authority, subject to the provisions of the Plan and subject to such
orders or resolutions not inconsistent with the provisions of the Plan as may
from time to time be adopted by the Board, to: (i) select the Employees and
Directors to whom Awards may from time to time be granted hereunder;
(ii) determine the type or types of Awards, not inconsistent with the provisions
of the Plan, to be granted to each Participant hereunder; (iii) determine the
number of Shares to be covered by each Award granted hereunder; (iv) determine
the terms and conditions, not inconsistent with the provisions of the Plan, of
any Award granted hereunder; (v) determine whether, to what extent and under
what circumstances, Awards may be settled in cash, Shares or other property;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other property and other amounts payable with respect to an Award made
under the Plan shall be deferred either automatically or at the election of the
Participant; (vii) determine whether, to what extent and under what
circumstances any Award shall be accelerated, canceled or suspended;
(viii) interpret and administer the Plan and any instrument or agreement entered
into under or in connection with the Plan, including any Award Agreement;
(ix) correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award in the manner and to the extent that the Committee shall
deem desirable to carry it into effect; (x) establish such rules and regulations
and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; (xi) determine whether any Award will have the right
to dividends; provided, that any such dividend with respect to any Award that
has not yet vested shall be subject to the same vesting restrictions as the
underlying Award; and (xii) make any other determination and take any other
action that the Committee deems necessary or desirable for administration of the
Plan. Notwithstanding the foregoing, the determination of the Directors to whom
Awards may be granted, the time(s) at which Awards may be granted to Directors
and the number of Shares subject to Awards to Directors (within the limitations
set forth in Section 10.3 below) shall be made by the Board.

 

10



--------------------------------------------------------------------------------

  (b)

Decisions of the Committee shall be final, conclusive and binding on all persons
or entities, including the Company, any Participant, and any Subsidiary.

 

  (c)

To the extent not inconsistent with applicable law, the rules and regulations of
the New York Stock Exchange (or such other principal securities exchange on
which the Shares are traded), the Committee may delegate to one or more
Executive Officers or a committee of Executive Officers the right to grant
Awards to Employees who are not Directors or Executive Officers of the Company,
the authority to take action on behalf of the Committee pursuant to the Plan to
cancel or suspend Awards to Employees who are not Directors or Executive
Officers of the Company and the authority to take any of the other actions
described in Section 4.2(a).

 

  (d)

The Committee may appoint the Plan Administrator, who will have the
responsibility and duty to administer the Plan on a daily basis. The Committee
may remove the Plan Administrator with or without cause at any time. The Plan
Administrator will have all the day-to-day responsibilities of administering the
Plan but for those duties retained by the Committee as set forth above in
Section 4.2(c) and not otherwise delegated to such Plan Administrator.

 

  4.3

Treatment of Dividends and Dividend Equivalents on Unvested Awards.
Notwithstanding any other provision of the Plan to the contrary, with respect to
any Award that provides for or includes a right to dividends or dividend
equivalents, if dividends are declared during the period that an equity Award is
outstanding, such dividends (or dividend equivalents) shall either (i) not be
paid or credited with respect to such Award or (ii) be accumulated but remain
subject to vesting requirement(s) to the same extent as the applicable Award and
shall only be paid at the time or times such vesting requirement(s) are
satisfied.

 

5.

OPTIONS

 

  5.1

Grant of Options. Options may be granted hereunder to Participants either alone
or in addition to other Awards granted under the Plan. Any Option shall be
subject to the terms and conditions of this Article and to such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable.

 

  5.2

Award Agreements. All Options granted pursuant to this Article shall be
evidenced by a written Award Agreement in such form and containing such terms
and conditions as the Committee shall determine which are not inconsistent with

 

11



--------------------------------------------------------------------------------

  the provisions of the Plan. The terms of Options need not be the same with
respect to each Participant. Granting an Option pursuant to the Plan shall
impose no obligation on the recipient to exercise such Option. Any individual
who is granted an Option pursuant to this Article may hold more than one Option
granted pursuant to the Plan at the same time.

 

  5.3

Option Price. Other than in connection with Substitute Awards, the option price
per each Share purchasable under any Option granted pursuant to this Article
shall not be less than 100% of the Fair Market Value of one Share on the date of
grant of such Option. Other than pursuant to Section 12.2, the Committee shall
not without the approval of the Company’s stockholders (a) lower the option
price per Share of an Option after it is granted, (b) cancel an Option that is
out-of-the money in exchange for cash or another Award, (c) cancel an Option in
exchange for another Option with a lower option price, or (d) take any other
action with respect to an Option that would be treated as a repricing under the
rules and regulations of the principal securities exchange on which the Shares
are traded.

 

  5.4

Option Term. The term of each Option shall be fixed by the Committee in its sole
discretion; provided that no Option shall be exercisable after the expiration of
ten (10) years from the date the Option is granted, except in the event of death
or disability (as defined under Company policies).

 

  5.5

Exercise of Options.

 

  (a)

Vested Options granted under the Plan shall be exercised by the Participant or
by a Permitted Assignee thereof (or by the Participant’s executors,
administrators, guardian or legal representative, as may be provided in an Award
Agreement or in this Plan) as to all or part of the Shares covered thereby, by
giving notice of exercise to the Company or its designated agent, specifying the
number of Shares to be purchased. The notice of exercise shall be in such form,
made in such manner, and in compliance with such other requirements consistent
with the provisions of the Plan as the Committee may prescribe from time to
time.

 

  (b)

Unless otherwise provided in an Award Agreement, if an Employee voluntarily
resigns his employment with the Company or a Subsidiary, then any vested and
exercisable Options will remain exercisable for ninety (90) days thereafter
unless by their terms they expire sooner. During said period, such Options may
be exercised in accordance with their terms.

 

  (c)

Unless otherwise provided in an Award Agreement, full payment of such purchase
price shall be made at the time of exercise and shall be made (i) in cash or
cash equivalents (including certified check or bank check or wire transfer of
immediately available funds), (ii) by tendering previously acquired Shares
(either actually or by attestation, valued at their then Fair Market Value),
(iii) with the consent of the Committee, by delivery of other consideration
(including, where permitted by law and the

 

12



--------------------------------------------------------------------------------

  Committee, other Awards) having a Fair Market Value on the exercise date equal
to the total purchase price, (iv) with the consent of the Committee, by
withholding Shares otherwise issuable in connection with the exercise of the
Option, (v) through any other method specified in an Award Agreement (including
same-day sales through a broker except by Executive Officers), or (vi) any
combination of any of the foregoing. The notice of exercise, accompanied by such
payment, shall be delivered to the Company at its principal business office or
such other office as the Committee may from time to time direct, and shall be in
such form, containing such further provisions consistent with the provisions of
the Plan, as the Committee may from time to time prescribe. In no event may any
Option granted hereunder be exercised for a fraction of a Share. No adjustment
shall be made for cash dividends or other rights for which the record date is
prior to the date of actual issuance of the underlying Shares.

 

  5.6

Form of Settlement. In its sole discretion, the Committee may provide that the
Shares to be issued upon an Option’s exercise shall be in the form of Restricted
Stock or other similar securities.

 

  5.7

Incentive Stock Options. The Committee may grant Options intended to qualify as
“incentive stock options” as defined in Section 422 of the Code, to any employee
of the Company or any Subsidiary, subject to the requirements of Section 422 of
the Code. Solely for purposes of determining whether Shares are available for
the grant of “incentive stock options” under the Plan, the maximum aggregate
number of Shares that may be issued pursuant to “incentive stock options”
granted under the Plan shall be 4,000,000, subject to adjustments provided for
in Section 12.2. Incentive stock options shall not be granted more than ten
(10) years after the earlier of the adoption of this Plan or the approval of
this Plan by the Company’s stockholders. In addition, the Fair Market Value of
Shares subject to an incentive stock option and the aggregate Fair Market Value
of Shares of any parent corporation or subsidiary corporation (within the
meaning of Sections 424(e) and (f) of the Code) subject to any other incentive
stock option (within the meaning of Section 422 of the Code) of the Company or a
parent corporation or a subsidiary corporation (within the meaning of Sections
424(e) and (f) of the Code) that first becomes purchasable by a Participant in
any calendar year may not (with respect to that Participant) exceed $100,000, or
such other amount as may be prescribed under Section 422 of the Code. As used in
the previous sentence, Fair Market Value shall be determined as of the date the
incentive stock options are granted. Failure to comply with this provision shall
not impair the enforceability or exercisability of any Option, but shall cause
the excess amount of shares to be reclassified in accordance with the Code.

 

6.

STOCK APPRECIATION RIGHTS

 

  6.1

Grant and Exercise. The Committee may grant Stock Appreciation Rights (a) in
conjunction with all or part of any Option granted under the Plan or at any
subsequent time during the term of such Option, (b) in conjunction with all or
part of any Award (other than an Option) granted under the Plan or at any
subsequent time during the term of such Award, or (c) without regard to any
Option or other Award in each case upon such terms and conditions as the
Committee may establish in its sole discretion.

 

13



--------------------------------------------------------------------------------

  6.2

Terms and Conditions. Stock Appreciation Rights shall be subject to such terms
and conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Committee, including the following:

 

  (a)

Upon the exercise of a Stock Appreciation Right, the holder shall have the right
to receive the excess of (i) the Fair Market Value of one Share on the date of
exercise (or such amount less than such Fair Market Value as the Committee shall
so determine at any time during a specified period before the date of exercise)
over (ii) the grant price of the Stock Appreciation Right on the date of grant,
which, except in the case of Substitute Awards or in connection with an
adjustment provided for in Section 12.2, shall not be less than the Fair Market
Value of one Share on such date of grant of the Stock Appreciation Right.

 

  (b)

The Committee shall determine in its sole discretion whether payment of a Stock
Appreciation Right shall be made in cash, in whole Shares, or any combination
thereof. No adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date of actual issuance of the underlying
Shares.

 

  (c)

The provisions of Stock Appreciation Rights need not be the same with respect to
each recipient.

 

  (d)

The Committee may impose such other conditions or restrictions on the terms of
exercise and the grant price of any Stock Appreciation Right, as it shall deem
appropriate. A Stock Appreciation Right shall have (i) a grant price not less
than Fair Market Value on the date of grant (subject to the requirements of
Section 409A of the Code with respect to a Stock Appreciation Right granted in
conjunction with, but subsequent to, an Option), and (ii) a term not greater
than ten (10) years except in the event of death or disability (as defined under
Company policies).

 

  (e)

Without the approval of the Company’s stockholders, other than pursuant to
Section 12.2, the Committee shall not (i) reduce the grant price of any Stock
Appreciation Right after the date of grant, (ii) cancel any Stock Appreciation
Right that is out-of-the-money in exchange for cash or another Award,
(iii) cancel any Stock Appreciation Right in exchange for another Stock
Appreciation Right with a lower grant price, or (iv) take any other action with
respect to a Stock Appreciation Right that would be treated as a repricing under
the rules and regulations of the principal securities market on which the Shares
are traded.

 

14



--------------------------------------------------------------------------------

  (f)

The Committee may impose such other terms and conditions on Stock Appreciation
Rights granted in conjunction with any Award as the Committee shall determine in
its sole discretion.

 

7.

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

  7.1

Grants. Awards of Restricted Stock and of Restricted Stock Units may be issued
hereunder to Participants either alone or in addition to other Awards granted
under the Plan (a “Restricted Stock Award” or “Restricted Stock Unit Award”
respectively), and such Restricted Stock Awards and Restricted Stock Unit Awards
shall also be available as a form of payment of Performance Awards and other
earned cash-based incentive compensation. A Restricted Stock Award or Restricted
Stock Unit Award shall be subject to vesting restrictions imposed by the
Committee covering a period of time specified by the Committee (the “Vesting
Period”). The Committee has absolute discretion to determine whether any
consideration (other than services) is to be received by the Company or any
Subsidiary as a condition precedent to the issuance of Restricted Stock or
Restricted Stock Units.

 

  7.2

Award Agreements. The terms of any Restricted Stock Award or Restricted Stock
Unit Award granted under the Plan shall be set forth in a written Award
Agreement which shall contain provisions determined by the Committee and not
inconsistent with the Plan. The terms of Restricted Stock Awards and Restricted
Stock Unit Awards need not be the same with respect to each Participant.

 

  7.3

Rights of Holders of Restricted Stock and Restricted Stock Units. Unless
otherwise provided in the Award Agreement, beginning on the date of grant of the
Restricted Stock Award and subject to acceptance of the Award Agreement, the
Participant shall become a stockholder of the Company with respect to all Shares
subject to the Award Agreement and shall have all of the rights of a
stockholder, including the right to vote such Shares and the right to receive
distributions made with respect to such Shares. A Participant receiving a
Restricted Stock Unit Award shall not possess voting rights with respect to such
Award. Any Shares or any other property distributed as a dividend with respect
to any Restricted Stock Award or Restricted Stock Unit Award as to which the
restrictions have not yet lapsed shall be subject to the same restrictions as
such Restricted Stock Award or Restricted Stock Unit Award.

 

  7.4

Issuance of Shares. Any Restricted Stock granted under the Plan may be evidenced
in such manner as the Committee may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Such certificate or
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the restrictions applicable to such
Restricted Stock.

 

15



--------------------------------------------------------------------------------

8.

OTHER SHARE-BASED AWARDS

 

  8.1

Grants. Other Awards of Shares and other Awards that are valued by reference to,
or are otherwise based on, Shares (“Other Share-Based Awards”) may be granted
hereunder to Participants either alone or in addition to other Awards granted
under the Plan. Other Share-Based Awards shall also be available as a form of
payment of other Awards granted under the Plan and other earned cash-based
compensation.

 

  8.2

Award Agreements. The terms of Other Share-Based Award granted under the Plan
shall be set forth in a written Award Agreement which shall contain provisions
determined by the Committee and not inconsistent with the Plan. The terms of
such Awards need not be the same with respect to each Participant.

 

  8.3

Payment. Except as may be provided in an Award Agreement, Other Share-Based
Awards may be paid in cash, Shares, or any combination thereof, as determined in
the sole discretion of the Committee. Other Share-Based Awards may be paid in a
lump sum or in installments or, in accordance with procedures established by the
Committee, on a deferred basis subject to the requirements of Section 409A of
the Code.

 

9.

PERFORMANCE AWARDS

 

  9.1

Grants. Performance Awards in the form of Performance Cash or Performance Share
Units, as determined by the Committee in its sole discretion, may be granted
hereunder to Participants, for no consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The Performance Criteria to be achieved
for each Performance Period shall be conclusively determined by the Committee
and may be based upon the criteria set forth in Section 10.1.

 

  9.2

Award Agreements. The terms of any Performance Award granted under the Plan
shall be set forth in a written Award Agreement which shall contain provisions
determined by the Committee and not inconsistent with the Plan. The terms of
Performance Awards need not be the same with respect to each Participant.

 

  9.3

Terms and Conditions. The Performance Criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Committee upon the grant of each Performance Award. The amount of the
Award to be distributed shall be conclusively determined by the Committee.

 

  9.4

Payment. Except as provided in Article 11 or as may be provided in an Award
Agreement, Performance Awards will be settled only after the end of the relevant
Performance Period. Performance Awards may be paid in cash, Shares, or any
combination thereof in the sole discretion of the Committee. Performance Awards
may be paid in a lump sum or in installments following the close of the
Performance Period or, in accordance with procedures established by the
Committee, on a deferred basis subject to the requirements of Section 409A of
the Code.

 

16



--------------------------------------------------------------------------------

10.

PERFORMANCE CRITERIA

 

  10.1

Performance Criteria. The Committee may determine that the lapsing of
restrictions with respect to an Award, and the distribution of cash, Shares or
other property pursuant thereto, as applicable, shall be subject to the
achievement of one or more performance goals established by the Committee, which
shall be based on the attainment of specified levels of one or any combination
of performance objectives and criteria, each as may be calculated or measured in
the manner determined by the Committee (the “Performance Criteria”). Such
Performance Criteria may include (without limitation):

 

  (a)

Basic or diluted earnings per Share;

 

  (b)

Cash flow;

 

  (c)

Economic value added;

 

  (d)

Income, which may include, without limitation, net income, operating income,
volume measures (e.g., admissions or visits) and expense control measures, and
which and may be calculated or measured before or after income taxes, including
or excluding interest, depreciation and amortization, minority interests,
extraordinary items and other material non-recurring items, discontinued
operations, the cumulative effect of changes in accounting policies and the
effects of any tax law changes;

 

  (e)

Quality of service and/or patient care, including, without limitation, patient,
physician and/or employee satisfaction objectives;

 

  (f)

Business performance or return measures (consisting of market share, debt
reduction, return on assets, capital, equity, or sales);

 

  (g)

The price of the Company’s common or preferred stock (including, but not limited
to, growth measures and total shareholder return); or

 

  (h)

Any other criterion that the Committee may determine, in its sole discretion, is
appropriate.

Such Performance Criteria may be determined on an absolute or relative basis,
may be based solely by reference to the Company’s performance or the performance
of an Affiliate, division, business segment or business unit of the Company, or
based upon the relative performance of other companies or indices or upon
comparisons of any of the indicators of performance relative to other companies
or indices. In the event of (i) a change in corporate capitalization, a
corporate transaction or a complete or partial corporate liquidation, (ii) a
natural disaster or other significant unforeseen event that materially impacts
the operation of the Company, (iii) any extraordinary, unusual or non-recurring
gain or loss or other event, (iv) any material change in tax laws or accounting
policies or practices affecting the Company and/or the Performance Criteria, or
(v) any other event(s) or item(s) determined by the Committee, the Committee may
make adjustments to the Performance Criteria so as to neutralize the effect of
the event on the applicable Award.

 

17



--------------------------------------------------------------------------------

  10.2

Settlement and Adjustments of Awards Subject to Performance Criteria. The
Committee shall, at the end of the applicable Performance Period, determine
whether the applicable Performance Criteria were satisfied and the amount
payable with respect to any Award. The Committee may, in its discretion, adjust
the amount otherwise payable pursuant to such Award after considering such
factors as it deems relevant.

 

  10.3

Limitations on Director Awards. The aggregate dollar value of equity-based
(based on the grant date Fair Market Value of equity-based Awards) granted under
this Plan during a calendar year to a Director, taken together with any cash
fees paid during such calendar year to such Director, in respect of the
Director’s service as a member of the Board during such year (including service
as a member or chair of any committees of the Board), shall not exceed $650,000;
provided, however, that in any calendar year in which a Director serves as
Chairman of the Board or Lead Director, the maximum aggregate dollar value of
equity-based and cash compensation provided to the Director may be up to
$850,000.

 

11.

CHANGE IN CONTROL PROVISIONS

 

  11.1

Impact on Certain Awards. Award Agreements may provide that in the event of a
Change in Control of the Company: (a) Options and Stock Appreciation Rights
outstanding as of the date of the Change in Control shall be cancelled and
terminated without payment therefor if the Fair Market Value of one Share as of
the date of the Change in Control is less than the per Share Option exercise
price or Stock Appreciation Right grant price, and (b) all Performance Awards
shall be considered to be earned and payable (either in full or pro rata based
on the portion of Performance Period completed as of the date of the Change in
Control and either based on achievement of target or actual performance during
such period), and any limitations or other restriction shall lapse and such
Performance Awards shall be immediately settled or distributed.

 

  11.2

Assumption or Substitution of Certain Awards.

 

  (a)

Unless otherwise provided in an Award Agreement or the ESP, with respect to a
Participant who is a “Covered Executive” under the ESP, in the event of a Change
in Control of the Company in which the successor company assumes or substitutes
for an Award, if a Participant incurs a Qualifying Termination with such
successor company (or a subsidiary thereof) within the Protection Period (or
such other period set forth in the Award Agreement, including a period prior
thereto if applicable) and under the circumstances specified in the Award
Agreement, then the following shall occur: (i) Options and Stock Appreciation
Rights

 

18



--------------------------------------------------------------------------------

  outstanding as of the date of such termination of employment will immediately
vest (i.e., immediately vest on the termination date), become fully exercisable,
and may thereafter be exercised for twenty-four (24) months (or the period of
time set forth in the Award Agreement), but in any event no later than the date
of the expiration of the term of such Award, (ii) restrictions, limitations and
other conditions applicable to Restricted Stock and Restricted Stock Units shall
lapse and the Restricted Stock and Restricted Stock Units shall become free of
all restrictions, limitations and conditions and become fully vested on the
termination date, and (iii) the restrictions, limitations and other conditions
applicable to any Other Share-Based Awards or any other Awards shall lapse, and
such Other Share-Based Awards or such other Awards shall become free of all
restrictions, limitations and conditions and become fully vested and
transferable, to the full extent of the original grant, on the termination date.
For the purposes of this Section 11.2, an Award shall be considered assumed or
substituted for if following the Change in Control the Award confers the right
to purchase or receive, for each Share subject to the Award immediately prior to
the Change in Control, the consideration (whether stock, cash or other
securities or property) received in the transaction constituting a Change in
Control by holders of Shares for each Share held on the effective date of such
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Award,
for each Share subject thereto, will be solely common stock of the successor
company substantially equal in fair market value to the per share consideration
received by holders of Shares in the transaction constituting a Change in
Control. The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding.

 

  (b)

Unless otherwise provided in an Award Agreement or the ESP, with respect to a
Participant who is a “Covered Executive” under the ESP, in the event of a Change
in Control of the Company to the extent the successor company does not assume or
substitute for an Award: (i) those Options and Stock Appreciation Rights
outstanding as of the date of the Change in Control that are not assumed or
substituted for shall immediately vest and become fully exercisable as of the
date of the Change in Control, (ii) restrictions, limitations and other
conditions on Restricted Stock and Restricted Stock Units that are not assumed
or substituted for shall lapse and the Restricted Stock and Restricted Stock
Units shall become free of all restrictions, limitations and conditions and
become fully vested as of the date of the Change in Control, and (iii) the
restrictions, limitations and other conditions applicable to any Other

 

19



--------------------------------------------------------------------------------

  Share-Based Awards or any other Awards that are not assumed or substituted for
shall lapse, and such Other Share-Based Awards or such other Awards shall become
free of all restrictions, limitations and conditions and become fully vested and
transferable, to the full extent of the original grant, as of the date of the
Change in Control.

 

  (c)

The Committee, in its discretion, may determine that, upon the occurrence of a
Change in Control of the Company, each Option and Stock Appreciation Right
outstanding shall terminate within a specified number of days after notice to
the Participant, and/or that each Participant shall receive, with respect to
each Share subject to such Option or Stock Appreciation Right, an amount equal
to the excess of the Fair Market Value of such Share immediately prior to the
occurrence of such Change in Control over the exercise price per share of such
Option and/or Stock Appreciation Right; such amount to be payable in cash, in
one or more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Committee, in
its discretion, shall determine.

 

12.

GENERALLY APPLICABLE PROVISIONS

 

  12.1

Amendment and Termination of the Plan. The Committee may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for stockholder approval imposed by applicable law, including
the rules and regulations of the principal securities market on which the Shares
are traded; provided that the Committee may not amend the Plan in any manner
that would result in noncompliance with Rule 16b-3 of the Exchange Act; and
further provided that the Committee may not, without the approval of the
Company’s stockholders, amend the Plan to (a) increase the number of Shares that
may be the subject of Awards under the Plan (except for adjustments pursuant to
Section 12.2), (b) expand the types of awards available under the Plan,
(c) materially expand the class of persons eligible to participate in the Plan,
(d) amend any provision of Section 5.3 or Section 6.2(e) (regarding changes in
the exercise price of Options and Stock Appreciation Rights), (e) increase the
maximum permissible term of any Option specified by Section 5.4 or the maximum
permissible term of a Stock Appreciation Right specified by Section 6.2(d), or
(f) increase the limitations set forth in Section 10.3. In addition, no
amendments to, or termination of, the Plan shall impair in any material respect
the rights of a Participant under any Award previously granted without such
Participant’s consent except as required to comply with applicable law,
including in order to comply with or ensure exemption from Section 409A of the
Code.

 

  12.2

Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Shares or the value thereof, such adjustments and other substitutions shall
be

 

20



--------------------------------------------------------------------------------

  made to the Plan and to Awards as the Committee deems equitable or appropriate
taking into consideration the accounting and tax consequences, including such
adjustments in the aggregate number, class and kind of securities that may be
delivered under the Plan, the maximum number of Shares that may be issued as
incentive stock options, in the number, class, kind and option or exercise price
of securities subject to outstanding Awards granted under the Plan (including,
if the Committee deems appropriate, the substitution of similar options to
purchase the shares of, or other awards denominated in the shares of, another
company) and the terms and conditions of any outstanding Awards (including,
without limitation, any applicable performance targets or criteria with respect
thereto), as the Committee may determine to be appropriate; provided, however,
that the number of Shares subject to any Award shall always be a whole number.

 

  12.3

Transferability of Awards. Except as provided below, no Award and no Shares
subject to Awards that have not been issued or as to which any applicable
restriction, performance or deferral period has not lapsed, may be sold,
assigned, transferred, pledged or otherwise encumbered, other than by will or
the laws of descent and distribution, and such Award may be exercised during the
life of the Participant only by the Participant or the Participant’s guardian or
legal representative. To the extent and under such terms and conditions as
determined by the Committee, a Participant may assign or transfer an Award (each
transferee thereof, a “Permitted Assignee”) to (i) the Participant’s spouse,
children or grandchildren (including any adopted and step children or
grandchildren), parents, grandparents or siblings, (ii) to a trust for the
benefit of one or more of the Participant or the persons referred to in clause
(i), (iii) to a partnership, limited liability company or corporation in which
the Participant or the persons referred to in clause (i) are the only partners,
members or shareholders, (iv) for charitable donations or (v) pursuant to a
domestic relations order entered or approved by a court of competent
jurisdiction; provided that such Permitted Assignee shall be bound by and
subject to all of the terms and conditions of the Plan and the Award Agreement
relating to the transferred Award and shall execute an agreement satisfactory to
the Company evidencing such obligations; and provided further that such
Participant shall remain bound by the terms and conditions of the Plan. The
Company shall cooperate with any Permitted Assignee and the Company’s transfer
agent in effectuating any transfer permitted by the Committee under this
Section. For the avoidance of doubt, in no event will any Award be transferrable
by a Participant in exchange for value.

 

  12.4

Termination of Employment. Subject to Article 11, the Committee shall determine
and set forth in each Award Agreement whether the Award subject to such Award
Agreement will (i) in the case of Options or Stock Appreciation Rights, continue
to be or become exercisable and, if so, the terms of exercise, and (ii) in the
case of Awards other than Options and Stock Appreciation Rights, cease to be
subject to any applicable restrictions, limitations and other conditions, and if
so, the timing of the removal of such restrictions, limitations and conditions,
after the date that a Participant ceases to be employed by or to provide
services to the Company or any Subsidiary (including as a Director), whether by
reason of death, disability, voluntary or involuntary termination of employment
or services, or otherwise. The date of termination of a Participant’s employment
or services will be determined by the Committee, which determination will be
final.

 

21



--------------------------------------------------------------------------------

  12.5

Deferral. The Committee shall be authorized to establish procedures pursuant to
which the payment of any Award may be deferred. Such procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of other
amounts in respect of deferred payments denominated in Shares. Any deferral
shall only be allowed as is provided in a separate deferred compensation plan
adopted by the Company.

 

13.

MISCELLANEOUS

 

  13.1

Award Agreements. Each Award Agreement shall either be (a) in writing in a form
approved by the Committee and executed by the Company by an officer duly
authorized to act on its behalf, or (b) an electronic notice in a form approved
by the Committee and recorded by the Company (or its designee) in an electronic
recordkeeping system used for the purpose of tracking one or more types of
Awards as the Committee may provide; in each case and if required by the
Committee, the Award Agreement shall be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require. The Committee may authorize any officer of the Company to execute
any or all Award Agreements on behalf of the Company. The Award Agreement shall
set forth the material terms and conditions of the Award as established by the
Committee consistent with the provisions of the Plan.

 

  13.2

Other Benefit Plans. In the event that a provision of any other plan or benefit
program of the Employer is more favorable to a Participant with respect to the
treatment of any Award upon termination of employment or in connection with a
Change in Control than the provisions contained in this Plan or an applicable
Award Agreement, the provisions of such other plan or benefit program will
control.

 

  13.3

Tax Withholding. The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) (any such person, a “Payee”) net of any applicable federal, state and
local taxes required to be paid or withheld as a result of (a) the grant of any
Award, (b) the exercise of an Option or Stock Appreciation Right, (c) the
delivery of Shares or cash, (d) the lapse of any restrictions in connection with
any Award or (e) any other event occurring pursuant to the Plan. The Company or
any Subsidiary shall have the right to withhold from wages or other amounts
otherwise payable to such Payee such withholding taxes as may be required by
law, or to otherwise require the Payee to pay such withholding taxes. If the
Payee shall fail to make such tax payments as are required, the Company or its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Payee or to take
such other action as may be

 

22



--------------------------------------------------------------------------------

  necessary to satisfy such withholding obligations. The Committee shall be
authorized to establish procedures for election by Participants to satisfy such
obligation for the payment of such taxes by tendering previously acquired Shares
(either actually or by attestation, valued at their then Fair Market Value), or
by directing the Company to retain Shares (up to the Participant’s maximum tax
withholding rate or such other rate that will not trigger a negative accounting
impact and is otherwise permitted under applicable withholding rules promulgated
by the Internal Revenue Service or another applicable governmental entity)
otherwise deliverable in connection with the Award.

 

  13.4

Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor the grant
of an Award hereunder shall confer upon any Employee or Director the right to
continue in the employment or service of the Company or any Subsidiary or affect
any right that the Company or any Subsidiary may have to terminate the
employment or service of (or to demote or to exclude from future Awards under
the Plan) any such Employee or Director at any time for any reason. Except as
specifically provided by the Committee, the Company shall not be liable for the
loss of existing or potential profit from an Award granted in the event of
termination of an employment or other relationship. No Employee or Participant
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Employees or Participants under the
Plan.

 

  13.5

Substitute Awards. Notwithstanding any other provision of the Plan, the terms of
Substitute Awards may vary from the terms set forth in the Plan to the extent
the Committee deems appropriate to conform, in whole or in part, to the
provisions of the awards in substitution for which they are granted.

 

  13.6

Cancellation of Award. Notwithstanding anything to the contrary contained
herein, an Award Agreement may provide that the Award shall be canceled if the
Participant, without the consent of the Company, while employed by the Company
or any Subsidiary or after termination of such employment or service,
establishes a relationship with a competitor of the Company or any Subsidiary or
engages in activity that is in conflict with or adverse to the interest of the
Company or any Subsidiary, as determined by the Committee in its sole
discretion. The Committee may also provide in an Award Agreement that if within
the time period specified in the Agreement the Participant establishes a
relationship with a competitor or engages in an activity referred to in the
preceding sentence, the Participant will forfeit any gain realized on the
vesting or exercise of the Award and must repay such gain to the Company.

 

  13.7

Stop-Transfer Orders. All certificates for Shares delivered under the Plan
pursuant to any Award shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Shares are then listed, and any applicable federal or
state securities law, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

 

23



--------------------------------------------------------------------------------

  13.8

Nature of Payments. All Awards made pursuant to the Plan are in consideration of
services performed or to be performed for the Company or any Subsidiary,
division or business unit of the Company. Any income or gain realized pursuant
to Awards under the Plan constitute a special incentive payment to the
Participant and shall not be taken into account, to the extent permissible under
applicable law, as compensation for purposes of any of the employee benefit
plans of the Company or any Subsidiary except as may be determined by the
Committee or by the Board or board of directors of the applicable Subsidiary.

 

  13.9

Other Plans. Nothing contained in the Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to stockholder approval
if such approval is required; and such arrangements may be either generally
applicable or applicable only in specific cases.

 

  13.10

Severability. If any provision of the Plan shall be held unlawful or otherwise
invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

 

  13.11

Construction. As used in the Plan, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

 

  13.12

Unfunded Status of the Plan. The Plan is intended to constitute an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Shares or payments in lieu of or with respect to Awards hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan. This Plan shall not constitute
an “employee benefit plan” for purposes of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended.

 

24



--------------------------------------------------------------------------------

  13.13

Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Nevada, without
reference to principles of conflict of laws, and construed accordingly.

 

  13.14

Effective Date of Plan; Termination of Plan. The Plan was adopted by the Board
on March 18, 2019, subject to approval of the holders of the shares entitled to
vote at a duly constituted meeting of the stockholders of the Company (such
stockholder approval date being referred to herein as the “Effective Date” of
the Plan). This Plan shall be null and void and of no effect if the foregoing
condition is not fulfilled. Awards may be granted under the Plan at any time and
from time to time on or prior to March 18, 2029, on which date the Plan will
expire except as to Awards then outstanding under the Plan. Such outstanding
Awards shall remain in effect until they have been exercised or terminated, or
have expired.

 

  13.15

Foreign Employees. With respect to Participants who reside or work outside the
United States of America, the Committee may, in its sole discretion, amend the
terms of the Plan or Awards with respect to such Participants in order to
conform such terms with the provisions of local law, and the Committee may,
where appropriate, establish one or more sub-plans to reflect such amended or
varied provisions. The Committee also may impose conditions on the exercise or
vesting of Awards in order to minimize the Company’s obligation with respect to
tax equalization for Employees on assignments outside their home country.

 

  13.16

Compliance with Section 409A of the Code. Awards under this Plan are intended to
comply with or be exempt from Section 409A of the Code and shall be construed
and interpreted in accordance with such intent. To the extent that an Award or
the payment, settlement or deferral thereof is subject to Section 409A of the
Code, the Award shall be granted, paid, settled or deferred in a manner that
will comply with Section 409A of the Code, except as otherwise determined by the
Committee. Notwithstanding the foregoing, the Company, the Board and the
Committee shall have no liability to a Participant, or any other party, if an
Award that is intended to be exempt from, or compliant with, Section 409A of the
Code is not so exempt or compliant or for any action taken or that was not taken
by the Board or the Committee.

 

  13.17

Awards Subject to Clawback. The Awards granted under the Plan and any cash
payment or Shares delivered pursuant to an Award are subject to forfeiture,
recovery by the Company or other action pursuant to the applicable Award
Agreement or any clawback or recoupment policy which the Company may adopt from
time to time, including without limitation any such policy which the Company may
be required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.

 

25



--------------------------------------------------------------------------------

  13.18

Captions. The captions in the Plan are for convenience of reference only, and
are not intended to narrow, limit or affect the substance or interpretation of
the provisions contained herein.

 

26